                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MISSOURI
                                  EASTERN DIVISION

 YVONNE COLLINS-MYERS,                         )
                                               )
        Plaintiff(s),                          )
                                               )
        vs.                                    )       Case No. 4:18-cv-02137 SRC
                                               )
 TRIANGLE TRUCKING, INC., et al.,              )
                                               )
        Defendant(s).                          )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on Defendant Triangle Trucking, Inc.’s Motion for

Partial Summary Judgment [53]. The Court grants the Motion.

I.     BACKGROUND

       This action arises out of an accident that occurred on October 21, 2017, when Goff,

driving an 18-wheeler tractor and trailer, crashed into the rear of Yvonne Collins-Myers’s car,

causing her car to spin out of control. In this suit, Collins-Myers seeks damages from Russell

Goff, and his employer Triangle, for the total loss of the car and for the personal injuries she

sustained. Collins-Myers asserts four claims: (1) Negligence and Negligence Per Se against

Goff, (2) Respondeat Superior against Triangle; (3) Negligence and Negligence Per Se against

Triangle; and (4) Negligent Entrustment against Triangle. The Court dismissed Collins-Myer’s

negligence per se claims. Doc. 66.

       In its Motion for Partial Summary Judgment, Triangle challenges Counts III, IV, and V

of Collins-Myers’s Amended Complaint asserting she has not adduced any evidence or

testimony establishing the existence of genuine fact as to these counts.




                                                   1
II.     STANDARD

        A court shall grant a motion for summary judgment only if the moving party shows

“there is no genuine dispute as to any material fact and that the movant is entitled to a judgment

as a matter of law.” Fed. R. Civ. P. 56(a); see Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

By definition, material facts “might affect the outcome of the suit under the governing law,” and

a genuine dispute of material fact is one “such that a reasonable jury could return a verdict for

the nonmoving party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). If the non-

moving party has failed to “make a showing sufficient to establish the existence of an element

essential to that party’s case, . . . there can be ‘no genuine issue as to any material fact,’ since a

complete failure of proof concerning an essential element of the non-moving party’s case

necessarily renders all other facts immaterial.” Celotex, 477 U.S. at 322-23.

        The moving party bears the initial burden of proof in establishing “the non-existence of

any genuine issue of fact that is material to a judgment in his favor.” City of Mt. Pleasant, Iowa

v. Associated Elec. Co-op., Inc., 838 F.2d 268, 273 (8th Cir. 1988). If the moving party meets

this initial burden, the non-moving party must then set forth affirmative evidence and specific

facts demonstrating a genuine dispute on the specific issue. Anderson, 477 U.S. at 250. When the

burden shifts, the non-moving party may not rest on the allegations in its pleadings, but, by

affidavit and other evidence, must set forth specific facts showing a genuine dispute of material

fact exists. Fed. R. Civ. P. 56(c)(1); Stone Motor Co. v. Gen. Motors Corp., 293 F.3d 456, 465

(8th Cir. 2002). The non-moving party must demonstrate sufficient favorable evidence that could

enable a jury to return a verdict for it. Anderson, 477 U.S. at 249. “If the non-moving party fails

to produce such evidence, summary judgment is proper.” Olson v. Pennzoil Co., 943 F.2d 881,

883 (8th Cir. 1991).



                                                   2
         In ruling on a motion for summary judgment, the Court may not “weigh the evidence in

the summary judgment record, decide credibility questions, or determine the truth of any factual

issue.” Kampouris v. St. Louis Symphony Soc., 210 F.3d 845, 847 (8th Cir. 2000). The Court

instead “perform[s] only a gatekeeper function of determining whether there is evidence in the

summary judgment record generating a genuine issue of material fact for trial on each essential

element of a claim.” Id. The Court must view the facts and all reasonable inferences in the light

most favorable to the nonmoving party. Reed v. City of St. Charles, 561 F.3d 788, 790 (8th Cir.

2009).

III.     DISCUSSION

         Triangle asks the Court to grant summary judgment as to Counts III, IV, and V of

Collins-Myers’s Amended Complaint on the basis that Collins-Myers has no evidence to support

her claims for negligence, negligent entrustment, and exemplary damages. In support, Triangle

submitted an affidavit from its safety director. Collins-Myers argues that the affidavit is

conclusory and cannot support a motion for summary judgment.

         In her Amended Complaint, Collins-Myers asserts three claims against Triangle. In

Count III she asserts a negligence claim and alleges Triangle was negligent in hiring and

employing incompetent drivers, failing to establish and implement a safety program for its

drivers, failing to properly train and supervise its drivers before authorizing them to operate its

trucks on national highways and roadways, failing to exercise control and direction over drivers’

activities, and failing to communicate to its drivers any duties or obligations to ensure

compliance with state law and other applicable regulations. In Count V, Collins-Myers asserts a

claim for negligent entrustment and alleges Triangle entrusted its truck to Goff and proximately

caused her damages and it knew or should have known, by exercising ordinary diligence, that



                                                  3
Goff was a reckless or incompetent truck driver. Finally, in Count V, Collins-Myers asserts a

claim for punitive damages. Collins-Myers alleges that Triangle should have known that hiring,

employing, and sending Goff out on public roads and highways created an unreasonably high

degree of risk of substantial harm to others.

       Under Missouri substantive law, which governs these claims, Collins-Myers must prove

that Triangle had some degree of prior knowledge Triangle that its actions could cause harm to

others. To establish a claim for negligent hiring or retention, a plaintiff must show that “‘(1) the

employer knew or should have known of the employee’s dangerous proclivities, and (2) the

employer’s negligence was the proximate cause of the plaintiff’s injuries.’” Lambert v. New

Horizons Cmty. Support Servs., Inc., No. 2:15-cv-04291-NKL, 2016 WL 1562963 at *4 (W.D.

Mo. Apr. 18, 2016) (quoting Gibson v. Brewer, 952 S.W.2d 239, 246 (Mo. 1997)); see also

Hejnal v. U.S. Xpress, Inc., No. 4:17-CV-2557 CAS, 2018 WL 534376 at *3 (E.D. Mo. Jan. 24,

2018). Similarly, a claim for negligent supervision, requires “evidence that would cause the

employer to foresee that the employee would create an unreasonable risk of harm outside the

scope of his employment.” Reed v. Kelly, 37 S.W.3d 274, 278 (Mo. Ct. App. 2000). Negligent

entrustment requires the plaintiff to prove that “(1) the entrustee was incompetent by reason of

age, inexperience, habitual recklessness, or otherwise; (2) the entrustor knew or had reason to

know of the entrustee’s incompetence; (3) there was entrustment of the chattel; and (4) the

negligence of the entrustor concurred with the conduct of the entrustee as a proximate cause of

the plaintiff’s injuries.” Eagle Express Lines, Inc., No. 4:18-CV-01152 AGF, 2018 WL 6445623

at *2 (E.D. Mo. Dec. 10, 2018) (citing numerous cases). Finally, a plaintiff may recover punitive

damages only if “the defendant knew or had reason to know that there was a high probability the

action would result in injury.” MKM ex. Rel. Morrow v. Union Pacific R.R. Co., No. 4:09CV754



                                                 4
SNLJ, 2009 WL 2836436 at *2 (E.D. Mo. Aug. 27, 2009) (citing Alack v. Vic Tanney Int’l of

Missouri, 923 S.W.2d 330, 338 (Mo. 1996)).

       Thus, for any of these claims, Collins-Myers must show that Triangle had some prior

knowledge that Goff was an unsafe driver and that hiring him had some heightened likelihood of

resulting in injury to others. Triangle supports its Motion through an affidavit by Wayne Counts,

safety director for Triangle, in which he states Triangle performed a background check and

ensured Goff was qualified to drive a truck, performed an evaluation of Goff’s driving history

and ensured he was suitable to drive a truck, and evaluated his prior work experience and

determined he was qualified to operate a commercial truck. Triangle also argues that Collins-

Myers has no evidence to show it had prior knowledge that Goff was an unsafe driver.

       While some of the statements in Counts’s affidavit are conclusory as Collins-Myers

argues, the Court still must grant summary judgment to Triangle based on its argument that

Collins-Myers has no evidence to show it had prior knowledge that Goff was an unsafe driver.

The Court may grant summary judgment where the party bearing the burden to establish the

claim has no evidence to support its claim. “The burden on the moving party may be discharged

by ‘showing’ – that is, pointing out to the district court – that there is an absence of evidence to

support the nonmoving party’s case.” Celotex Corp. v. Catrett, 477 U.S. 317, 325 (1986); see

also Beyer v. Firstar Bank, N.A., 447 F.3d 1106, 1108 (8th Cir. 2006) (“Once a movant for

summary judgment has pointed out to the district court that there is an absence of evidence to

support an essential element for which the nonmovant will have the burden of proof at trial, the

nonmovant must make a sufficient showing that there is a genuine issue of fact as to that

element.”). Rule 56 has “no express or implied requirement . . . that the moving party support its

motion with affidavits or other similar materials negating the opponent’s claim.” Celotex Corp.,



                                                  5
477 U.S. at 324 (emphasis in original). Thus, the Court must grant summary judgment in favor

of Triangle unless Collins-Myers presents evidence in support of Counts III, IV, and V.

       In response to Triangle’s Motion, Collins-Myers provides no facts to show Triangle had

any prior knowledge that its hiring and supervising Goff would cause injury or harm to others.

As the Seventh Circuit has stated, summary judgment is “not a dress rehearsal or practice run; it

is the put up or shut up moment in a lawsuit, when a party must show what evidence it has that

would convince a trier of fact to accept its version of the events.” Steen v. Myers, 486 F.3d 1017,

1022 (7th Cir. 2007). Because Collins-Myers fails to create a genuine issue of material fact as to

Counts III, IV, or V against Triangle, the Court grants the Motion for Partial Summary

Judgment.

       Accordingly,

       IT IS HEREBY ORDERED that Defendant Triangle Trucking, Inc.’s Motion for Partial

Summary Judgment [53] is GRANTED. The Court dismisses Counts III, IV, and V with

prejudice.

       So Ordered this 25th day of March, 2020.




                                             STEPHEN R. CLARK
                                             UNITED STATES DISTRICT JUDGE




                                                6
